The evidence in this case does not show, or even tend to show, that the assignment of wages in question was fraudulent and void; but, on the contrary, it shows that it was a legal and valid transaction. It was made for a valid consideration; it covered the defendant's salary as a "call man" in the Pawtucket fire department for the period of one year from its date; and it was duly recorded. Moreover, it *Page 464 
appears that ever since the making of said assignment the assignee has drawn the defendant's salary and applied it to the payment of defendant's indebtedness to him, and that at the time of the attachment the amount in the hands of the garnishee was insufficient to pay the balance then due from the defendant to the assignee. That an assignment like the one in question is good, see Tiernay v. McGarity, 14 R.I. 231; Emory v.Lawrence, 8 Cush. 151; Brackett v. Blake, 7 Met. 335.
The fact that former assignments of a similar character had been given to the same person by the defendant had nothing to do with the case, so far as appears from the evidence before us.
Exceptions sustained, and case remitted to the District Court of the Tenth Judicial District with direction to discharge the garnishee.